EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Guynn on 10/28/2021.

The application has been amended as follows: 

1.	A guard system configured for use with a mattress, the guard system comprising:
a mattress cover configured to at least partially enclose the mattress, the mattress cover having a top edge, a bottom edge, and opposing first and second side edges which are each longer than the top edge and the bottom edge, wherein the top edge is positionable at a head of the mattress, the bottom edge is positionable at the foot of the mattress, and the first and second side edges are positionable along respective first and second sides of the mattress; and
a total of two separate and non-contiguous inflatable bumpers, which are fixedly attached to the mattress cover, in which first and second separate and non-contiguous inflatable bumpers are each positioned along a corresponding first or second side edge, wherein the first inflatable bumper has a length that is greater than half but less than a full length of the first side edge, and wherein the first inflatable bumper is placed in and extends continuously along at least a midsection of the first side edge, the first inflatable bumper having 
the first inflatable bumper when inflated providing a top opening or passageway with a length in a range of about 6 to 30 inches to allow a user to access an object near the mattress without deflating the first inflatable bumper and a bottom opening or passageway with a length in a range of about 12 to 36 inches to allow the user to pivot the user’s legs around to sit up on the mattress and/or to get off the mattress without deflating the first inflatable bumper,
wherein the length of the top opening or passageway in the first inflatable bumper is less than the length of the bottom opening or passageway.

CANCEL CLAIM 8

20.	A safety mattress with inflatable safety bumpers, comprising:
a mattress having a top edge, a bottom edge, and opposing first and second side edges which are each longer than the top edge and the bottom edge; and
first and second inflatable bumpers integrally formed with and separately inflatable relative to the mattress, each positioned along a corresponding first or second side edge, wherein the first inflatable bumper has a length that is greater than half but less than a full length of the first side edge, and wherein the first inflatable bumper is placed in and extends and the first inflatable bumper having a bottommost extension that terminates short of the bottom edge of the mattress to form a bottom opening between the bottommost extension of the inflatable bumper and the bottom edge bumper,
wherein the length of the top opening in the first inflatable bumper is less than the length of the bottom opening.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Bayliss (GB 868320) fails to teach or suggest a bottom opening longer than the top opening. Modifying reference Holmstedt, US D612655, which is not described as being drawn to scale, also fails to disclose this feature. To the extent one might attempt to infer relative lengths of the top and bottom openings of Holmstedt, they are depicted as being exactly the same in Figure 3, which is the only side view that shows relative dimensions.  Further modifying Bayliss as now required by each independent claim would require improper hindsight bias.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/             Primary Examiner, Art Unit 3619